NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0421n.06

                                      Case No. 16-2314
                                                                                    FILED
                                                                                Jul 20, 2017
                        UNITED STATES COURT OF APPEALS
                                                                           DEBORAH S. HUNT, Clerk
                             FOR THE SIXTH CIRCUIT


DANIEL MCCAW,                                       )
                                                    )        ON APPEAL FROM THE
       Plaintiff-Appellant,                         )        UNITED STATES DISTRICT
                                                    )        COURT FOR THE EASTERN
v.                                                  )        DISTRICT OF MICHIGAN
                                                    )
CHARTER TOWNSHIP OF WATERFORD,                      )
et al.,                                             )               MEMORANDUM
                                                    )                 OPINION
       Defendants-Appellees.                        )


       BEFORE: SUHRHEINRICH, GILMAN, and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff-appellant Daniel McCaw is the former Chief of Police in

Waterford Township. In March 2015, his employment was terminated when the Township’s

Police and Fire Pension Board, upon application of the Waterford Township Board of Trustees,

voted to retire him under provisions of state law because he had reached the age of 60 years.

McCaw commenced this action against the Township and its Trustees, asserting several claims

under federal and state law. The district court issued a 30-page opinion in August 2016,

awarding summary judgment in favor of defendants and disposing of all claims.

       In this appeal, McCaw challenges only the court’s ruling on his claim that the manner of

his termination violated his right to procedural due process. We review the summary judgment

ruling de novo and, having duly considered McCaw’s appellate arguments, we find that they
Case No. 16-2314, McCaw v. Charter Township of Waterford


merely rehash arguments fully and properly disposed of by the district court. The district court’s

opinion represents a well-reasoned and proper application of the law to the record facts.

McCaw’s arguments fail to identify any error. Concluding that our opinion explicitly addressing

his arguments would be entirely duplicative, we hereby AFFIRM the judgment of the district

court based on the analysis set forth in its opinion.




                                                 -2-